Citation Nr: 1428588	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  06-29 438	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased evaluation for fibromyositis of the right scapula area and right shoulder girdle, currently evaluated as 10 percent disabling.

2.  Entitlement to a total disability rating for compensation on the basis of individual unemployability.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. S. Willie, Counsel


INTRODUCTION

The Veteran had active military service from November 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

A videoconference hearing in front of a Veterans Law Judge was held in November 2008.  A transcript of the hearing has been associated with the claim file.  That Judge has since retired, and the appellant in May 2012 was offered an opportunity to testify at a new hearing.  In June 2012, the Veteran elected not to appear at a new hearing.

This case was remanded for further development in January 2009.  In September 2012, the Board denied entitlement to an evaluation higher than 10 percent for fibromyositis of the right scapula area and right shoulder girdle.  The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In a December 2013 Joint Motion for Remand the parties agreed to vacate that portion of the Board's September 2012 decision denying entitlement to a rating higher than 10 percent for fibromyositis of the right scapula area and right shoulder girdle and remand the case to the Board for additional development.  The joint motion was granted by the Court in December 2013.

In September 2012, the Board also remanded the issue of entitlement to service connection for a stomach disorder.  As the development ordered in September 2012 remains incomplete the terms of the September 2012 remand pertaining to that issue is incorporated by reference.

Also, as noted in the September 2012 Board decision, the issue of entitlement to service connection for arthritis of the right shoulder had been raised by the record, but had not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is again referred to the RO for appropriate action.

The Board notes that it has reviewed the Virtual VA and VBMS paperless claims processing systems and has included evidence pertinent to the appeal in the decision therein.

The issue of entitlement to a total disability rating for compensation on the basis of individual unemployability is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDINGS OF FACT

1.  Prior to November 18, 2008, fibromyositis of the right scapula area and right shoulder girdle was not manifested by a limitation of right arm flexion or abduction to 90 degrees, that is, to shoulder level.

2.  Since November 18, 2008, fibromyositis of the right scapula area and right shoulder girdle is manifested by limitation of right arm abduction to the shoulder level.


CONCLUSIONS OF LAW

1.  Prior to November 18, 2008, the criteria for a rating higher than 10 percent for fibromyositis of the right scapula area and right shoulder girdle were not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002 and Supp 2013); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5021, 5201 (2013).

2.  Since November 18, 2008, the criteria for a rating of 20 percent, but no higher, for fibromyositis of the right scapula area and right shoulder girdle have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5021, 5201.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met with regard to the issue decided herein.  There is no issue as to providing an appropriate application or the completeness of the application.  By correspondence dated in August 2005 and January 2008 VA advised the Veteran of the information and evidence needed to substantiate the claim.  The letters provided notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The Veteran was also provided information regarding the assignment of disability ratings and effective dates.  

VA has also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical records, VA examinations and available private treatment records.  No additional pertinent records are shown to be available, and the appellant does not argue otherwise.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the claim.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A (a) (2); 38 C.F.R. § 3.159(d).  Accordingly, the Board will address the merits of the claims.

Analysis 

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (rating schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Separate evaluations may be assigned for separate periods of time based on the facts found.  In other words, the evaluations may be "staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged ratings are appropriate when the factual findings show distinct period where the service- connected disability exhibits symptoms that would warrant different ratings.); see also Fenderson v. West, 12 Vet. App. 119, 126 (2001).  A disability may require re-evaluation in accordance with changes in a veteran's condition.  It is thus essential, in determining the level of current impairment, that the disability be considered in the context of the entire recorded history.  38 C.F.R. § 4.1.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Veteran appeals the denial of entitlement to a rating higher than 10 percent for fibromyositis of the right scapula area and right shoulder girdle.  This disorder is rated under Diagnostic Code 5021 for myositis.  Under Diagnostic Code 5021 myositis is rated on limitation of motion of the affected part as arthritis.  Under Diagnostic Code 5003, arthritis is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 

Disabilities of the shoulder and arm are rated under Diagnostic Codes 5200 through 5203.  A distinction is made between major (dominant) and minor upper extremities for rating purposes.  In the instant case, examination reports reflect the Veteran is right hand dominant.  The RO assigned the initial evaluation under Diagnostic Code 5201 based on a limitation of motion.  

Diagnostic Code 5201 provides that motion limited to the shoulder level warrants a 20 percent disability rating for the major arm, and motion limited to midway between the side and shoulder level warrants a 30 percent rating for the major arm.  A limitation of motion to 25 degrees from the side warrants a 40 percent rating for the major arm.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The normal range of shoulder motion is from zero degrees to 180 degrees of flexion and abduction.  38 C.F.R. § 4.71, Plate I (2013).

On VA examination in September 2005, the Veteran complained of pain on abduction.  He denied flare-ups but complained of difficulty lifting things above shoulder height.  The examiner noted the right shoulder disability did not interfere with his activities of daily living or ability to work. 

Physical examination showed tenderness over the right scapular area.  Flexion and abduction were to 110 degrees.  External rotation and internal rotation were to 90 degrees.  Right shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  Range of motion, however, was limited by pain.  There was no instability of the right shoulder, and no atrophy or motor weakness.  X-rays of the right shoulder showed degenerative joint disease of the distal clavicle, part of the acromioclavicular junction and part of the shoulder joint.  The examiner concluded there was no left shoulder pathology. 

On VA examination in February 2008, the Veteran complained of right shoulder pain and soreness which had progressively increased with time.  He described pain as constant and dull in nature at rest.  He denied right shoulder girdle and scapular region weakness or stiffness at rest.  He reported flare-ups of the soreness of the muscles in the right shoulder girdle area medial to the right scapula with lifting objects of 30-40 pounds, raising objects from the ground level in excess of 10 pounds, lying on the right side, swinging the right arm back and forth, and with temperature changes.  Flare-ups usually lasted for approximately two hours occurring 3-4 time a week.  He was additionally functionally limited by 20-30 percent during flare-ups.  The Veteran reported he was retired but that he would be able to do his job but with limitations. 

On physical examination there were no objective findings of tenderness, warmth or erythema in the affected area.  There was no evidence of muscle herniation or loss of muscle strength in the muscles medial to the right scapula and the right shoulder girdle area.  There was no tendon damage, loss of muscle function and/or muscle atrophy.  

On VA examination in November 2010, the Veteran reported pain in the right shoulder area at rest which was constant but dull in nature.  The pain was 6 out of 10 in severity.  He denied any weakness, stiffness, or fatigability of the right shoulder at rest.  He denied any dislocation.  The Veteran reported that prior to retiring, he was able to perform his job but with limitations.  He denied any effects on his activities of daily living. 

On physical examination there was no instability, swelling or tenderness, and no crepitation on range of motion.  Flexion was to 160 degrees and abduction was to 130 degrees.  External rotation and internal rotation were to 90 degrees.  Adduction was to 30 degrees.  There was pain on motion beginning at 150 degrees of flexion, 120 degrees of abduction, and 80 degrees of rotation.  There was no pain on adduction.  Right shoulder joint function was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  X-rays showed mild degenerative arthritis.  It was noted that the Veteran has an additional 30 percent limitation of function of daily activities during flare ups of his right dominant shoulder condition.  

Initially, the Board finds that the evidence is against a rating higher than 10 percent for fibromyositis of the right scapula area and right shoulder girdle prior to November 18, 2008.  In this regard, the September 2005 VA examination shows flexion and abduction limited to 110 degrees.  After repetitive use, the right shoulder was not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination.  Although the examiner noted the appellant's complaint that he had difficulty lifting things above shoulder height, flexion and abduction is shown to be at most limited to 110 degrees.  

The Board recognizes that the February 2008 VA examiner commented that the Veteran had an additional 20-30 percent limitation of function of daily activities during flare ups of his right dominant shoulder condition.  The Board notes, however, that range of motion testing was not performed during the February 2008 examination and therefore there is no basis for the Board to quantify the degree of the additional limitation.  For the time period between August 16, 2005, the date of the claim for an increase and November 18, 2008 the date of his hearing before the Board the record is devoid of any evidence, lay or medical, showing that the right arm motion was limited to the shoulder level.  

The Board acknowledges the Veteran's assertions that his disability was more severe than evaluated during this time to include his reports of pain and functional limitations with lifting.  The Veteran is competent to report such symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Board has considered the pleadings and reports.  Still, while the Veteran had some shoulder pain with motion during this time, the objective evidence to include the VA examinations, did not disclose the required limitation of motion to the shoulder level.  There was also no additional limitation in range of motion following repetitive use testing.  The Board is fully aware of the reports of pain.  The presence of pain, however, is contemplated in 38 C.F.R. § 4.59.  What is of equal importance is the remaining functional use.  See Deluca.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45 and 4.59, as well as the symptoms reported, the competent evidence does not show the functional equivalent of disability required for a higher evaluation prior to November 18, 2008, i.e. limitation of motion at the shoulder level.  

The Board considered other diagnostic codes pertaining to the shoulder and arm.  As there is no showing of ankylosis, however, Diagnostic Code 5200 is not for application.  Further, there is no showing of any impairment of the left humerus or disability comparable therewith.  Therefore, Diagnostic Code 5202 is inapplicable. Furthermore, there is no showing of dislocation of the clavicle or scapula and/or nonunion of the clavicle or scapula with loose movement as to warrant a higher rating under Diagnostic Code 5203.  There are no other relevant diagnostic codes for consideration.

Under Diagnostic Code 5201, for the major extremity, the criterion for a 20 percent rating is limitation of flexion or abduction to 90 degrees, that is, to shoulder level. Based on the evidence of record flexion was at worse 110 degrees when considering pain and abduction was at worse 110 degrees when considering pain during this period of time.  Even when considering the provisions of 38 C.F.R. §§ 4.40, 4.45, and DeLuca v. Brown, 8 Vet. App. 202 (1995), flexion and abduction to 110 degrees do not more nearly approximate or equate to a limitation of either flexion or abduction to 90 degrees or shoulder level under Diagnostic Code 5201.  Hence, for the period prior to November 18, 2008, the Board finds no other provision upon which to assign a higher rating.  In reaching these conclusions, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b). 

The Board, however, finds that a 20 percent rating is warranted for fibromyositis of the right scapula area and right shoulder girdle on and after November 18, 2008.  To that end, during his November 2008 hearing, the Veteran provided testimony that he can lift his right arm only to the shoulder level.  VA examination in November 2010 revealed 150 degrees of flexion and 120 degrees of abduction when accounting for pain.  The November 2010 examination, however, further disclosed an additional 30 percent limitation of function of daily activities during flare ups of his right dominant shoulder.  

When considering the additional limitation during flare ups, right shoulder flexion is limited to 105 degrees (150 degrees of flexion minus 45 degrees of additional limitation during flare ups equals 105 degrees of impairment) but abduction is limited to 84 degrees (120 degrees of abduction minus 36 degrees of additional limitation during flare ups equals 84 degrees of impairment).  Hence, during a flare up the Veteran has only 84 degrees of abduction which is approximate to the shoulder level.  In light of his hearing testimony and the November 2010 VA examination findings, the Board finds that a 20 percent rating is warranted for fibromyositis of the right scapula area and right shoulder girdle since November 18, 2008.  

A rating higher than 20 percent for this time period is not warranted, however, since at no time has the evidence shown arm motion limited to midway between the side and shoulder level.  As noted, he can flex to 105 degrees and abduct to 84 degrees during flare ups and when accounting for pain.  Also, the right shoulder joint function is not additionally limited by pain, fatigue, weakness, lack of endurance or incoordination after repetitive use.  These findings do not justify a 30 percent rating.  

The Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) ; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this case, however, there are no exceptional or unusual factors with regard to the Veteran's disability.  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluation for that service-connected disability is inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.")  

The Veteran's representative argues that his right shoulder disability causes a marked interference with employment warranting extraschedular consideration.  The evidence shows otherwise.  While the Veteran's right shoulder disability is productive of painful motion which limits his ability to lift heavy object, the evidence is devoid of showing of marked interference with employment.  To that end, the Veteran has reported that he is retired but if he was working he stated that he would be able to do his job but with limitations.  A review of the lay statements, outpatient treatment records and VA examinations, show that despite his shoulder pain he has significant remaining functional use.  No physician has ever suggested that the appellant's right shoulder disorder causes a marked interference with employment.

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology to include his reports of shoulder pain, and functional impairment, and provide for consideration of greater disability and symptoms than currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-schedular consideration is not warranted.


ORDER

Entitlement to an increased rating prior to November 18, 2008, for fibromyositis of the right scapula area and right shoulder girdle is denied.

Effective November 18, 2008, fibromyositis of the right scapula area and right shoulder girdle warrants a 20 percent rating subject to the laws and regulations governing the award of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims held that a claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is "part of," and not separate from, a claim of entitlement to an increased rating.  Id. at 453  A claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders is raised by the record. Accordingly, the Board has jurisdiction over this issue.  In the present case, however, additional development is required before the claim can be adjudicated, including providing appropriate notice and assistance pursuant to the VCAA and adjudicating the claim.

Accordingly, the case is REMANDED for the following action:

Provide the Veteran VCAA notice which informs him of the evidence necessary to establish entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.  The RO must then adjudicate the claim for a total disability evaluation based on individual unemployability due to service connected disorders.  If the benefit is not granted to appellant's satisfaction, the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders must be returned to the Board following appropriate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


